Obtox, J.
The lease upon which this suit was brought for the rent was for a hotel in the village of Clinton, unfinished and uufurnished. There was ivater standing in the unfinished basement from six to ten inches deep. The lease contained á stipulation that the defendant should furnish two rooms therein, but it contained no condition that the. plaintiff should furnish said hotel with the balance of the furniture, bedding, and stoves, and finish up the basement to be used as a saloon. The evidence tended to show that such was the agreement of the parties, and that it was left out of the written lease by mistake, and the plaintiff, when notified of such omission, refused to make any change in the written lease, but admitted that such was the bargain. It is claimed by the learned counsel of the appellant that thereupon the defendant refused to take the property, and therefore waived this condition of the lease. But the evidence upon this point was conflicting. If, however, it had been true, without such change in the written lease as the plaintiff admitted was the agreement the defendant was under no obligation to take the property. Such change in the lease was never made, and the house was not so furnished, or the basement finished, according to said agreement, and the defendant never occupied it, and the suit is brought on the lease so imperfect and unchanged. The circuit court in effect found these facts, and that the written lease should *498be corrected and reformed by inserting therein the said conditions so omitted, and dismissed the action. These were questions of fact, and there was no clear preponderance of the evidence against the findings of the circuit court. Indeed, upon the admission of the plaintiff himself, the agreement was that he should so furnish said hotel and finish the basement, and he promised that he would do so, but never did, and refused to insert such condition in the written lease. The circuit court was clearly right in dismissing the plaintiff’s suit. It was not brought upon the real lease, or the written lease so corrected and reformed. A suit upon the written lease as made, and a suit upon the lease as corrected and reformed, would be quite different. The first would be no bar to the other. These questions are too plain and simple, and the conclusion too' self-evident, to-require the citation of authorities.
By the Court.— The judgment of the circuit court is affirmed.